Title: To George Washington from Major General Charles Lee, 25 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Dr General
                        Camp at Kingston [N.J.] June the 25th [1778]
                    
                    When I first assented to the Marquis of Fayette’s taking the command of the present detachment, I confess I viewd it in a very different light than I do at present I considerd it as a more proper busyness of a Young Volunteering General than of the Second in command in the Army—but I find that it is considerd in a different manner; They say that a Corps consisting of six thoushand Men, the greater part chosen, is undoubtedly the most honourable command next to the Commander in Chief, that my ceding it woud of course have an odd appearance I must intreat therefore, (after making a thoushand apologies for the trouble my rash assent has occasion’d to you) that if this detachment does march that I may have the command of it—so far personally, but  to speak as an Officer—I do not think that this detachment ought to march at all, untill at least the head of the Enemy’s right column has pass’d Cranbury—then if it is necessary to march the whole Army, I cannot see any impropriety in the Marquis’s commanding this detachment or a greater as advance Guard of the Army—but if this detachment with Maxwells Corps Scotts, Morgans and Jacksons are to be considerd as a seperate chosen active Corps and put under the Marquis’s Command until the Enemy leave the Jerseys—both Myself and Lord Steuben will be disgrac’d. I am, Dr General Yours
                    
                        C. Lee
                    
                